Case 2:20-cv-00211-JRG Document 74 Filed 05/06/21 Page 1 of 1 PageID #: 2039




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

OYSTER OPTICS, LLC                             §
                                               §
v.                                             §         Case No. 2:20-CV-0211-JRG
                                               §
CISCO SYSTEMS, INC.                            §

                                           ORDER
.
       Previously, the Court appointed David Keyzer as the technical advisor to the Court in this

action with his costs to be assessed equally between Plaintiff and Defendant and timely paid as

billed. The Court has received Mr. Keyzer’s invoice for services through April 24, 2021 in the

amount of $39,456.46 and hereby ORDERS payment to be promptly made as follows:

       Plaintiff:                                                 $19,728.23

       Defendants:                                                $19,728.23

       Defendants are hereby ORDERED to appoint a lead counsel to collect payment from

Defendants and to make a single payment to Mr. Keyzer on behalf of all Defendants.
       SIGNED this 3rd day of January, 2012.
       SIGNED this 6th day of May, 2021.




                                                   ____________________________________
                                                   ROY S. PAYNE
                                                   UNITED STATES MAGISTRATE JUDGE
